DETAILED ACTION
	Claims 53, 56-65, and 68-71 are currently pending in the instant application.  Claims 53 and 61 appear allowable.  Claims 56, 57 and 65 are rejected.  Claims 58-60, 62-64, and 68-71 are withdrawn from consideration as being for non-elected subject matter.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claim(s) 1-57, 61, and 65 (in part) drawn to products of the formula (I)
 and the species: 
    PNG
    media_image1.png
    224
    443
    media_image1.png
    Greyscale
in the telephonic interview of 12 April 2022 has been previously acknowledged.  
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  The search and examination has been previously extended to the compounds of claims 53 which also appear allowable.
Claims 53, 56, 57, 61, and 65 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds. 
Response to Amendment and Arguments
Applicant's amendment and arguments filed 22 July 2022 have been fully considered and entered into the instant application.
Applicant’s amendment to the specification has overcome the objection to the specification.
Applicant’s amendment to clai53 and the cancellation of claims 54 and 55 has overcome the objection to claims 53-55.
The 35 USC 102 rejections have been overcome by the cancellation of claims 1, 9-17, 20-38, 41-52, and the amendment to claims 56 and 57 to be dependent upon claim 53.
In regards to the 35 USC 112(a) rejection of claims 56-57, Applicant’s argue that it is well known to one skilled in the art that EGFR, is implicated in many types of cancer and that cancer treated with early generations of EGFR inhibitors invariably develop escape mutations such as C797S, d746-750, T790M, or L858R.  The examiner agrees with applicant which is why the examiner states that the instant claims are enabled for the therapeutic treatment of a cancer comprising at least one EGFR mutation selected from the group consisting of C797S, d746-750, T790M, or L858R.  However, the instant claims are drawn to the treatment and prevention of any type of cancer which is not enabled.  While applicant argues that the claimed compounds are well understood to one skilled in the art as next generation EGFR inhibitors that are effective as treatment against a broad number of cancers that implicates the EGFR pathway, it is noted that there is no type of limitation regarding EGFR in the instant claims.  While applicant points to two cell lines used in vitro in the specification, the disclosure does not provide how the in vitro and data correlates to the treatment and prevention of the assorted cancers claimed.  The rejection is therefore maintained.  
As claim 17 has been cancelled, the 35 USC 112(d) rejection of claim 17 is overcome.
In regards to the 35 USC 112(d) rejection of claim 65, while applicant states that this claim has been withdrawn , it is noted that claim 65 reads partly on group I, and is therefore considered a pending and rejected claim.  	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for products of claim 1 for the therapeutic treatment of a cancer comprising at least one EGFR mutation selected from the group consisting of C797S, d746-750, T790M, or L858R, does not reasonably provide enablement for products of claim 1 for therapeutic treatment of any other cancer or for products of claim 1 for the prophylactic treatment of any cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case,
The nature of the invention
	The nature of the invention of claims 56 and 57 are products for the treatment, both prophylactic and therapeutic (see page 36 of the specification) of any cancer, such as any lung, nead, neck, or pancreatic cancer.   Page 36 of the specification provides that the term “treating” includes therapeutic and prophylactic.  Furthermore, the instant claims cover 'diseases' that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat or prevent which specific diseases by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
	The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  
	Applicants claims are for products for the treatment and prevention of various cancers.  The state of the prior art is that cancer therapy remains highly unpredictable.  The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol.  It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al. page 531)  Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is often less effective against them.   It is also known in the prior art (Lala et al. page 91) that the role of NO in tumor biology remains incompletely understood with both the promotion and inhibition of NO mentioned for the treatment of tumor progression and only certain human cancers may be treated by selected NO-blocking drugs.  These example shows that there are different cellular mechanisms, the unpredictability in the art and the different treatment protocols.
Hence, in the absence of a showing of correlation between all the cancers claimed as capable of treatment and prevention by the administration of the compounds of the claims one of skill in the art is unable to fully predict possible results from the administration of the compound of the claims due to the unpredictability, for example, since it is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy.
The amount of direction or guidance present and the presence or absence of working examples
	The only direction or guidance present in the instant specification is the listing of diseases applicant considers as treatable on page 32.  Additionally, in vitro and in vivo data is found in the drawings Figure 3-5.  However, the disclosure does not provide how the in vitro and in vivo data correlates to the treatment and prevention of the assorted cancers claimed 
The uses covered by the claims are not enabled based solely on the assay testing reported in the specification.  Various studies reported for compounds in clinical development rely on animal models and not simply assay testing as done herein.  Note Hoffman V. Klaus 9 USPQ2d 1657 regarding the standard of testing that is necessary to establish the likelihood of in vivo use.  Also see Ex parte Powers 220 USPQ 925.  Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art.  See for example, In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907.  Any evidence relied on by applicants must clearly show a reasonable expectation of in vivo success for any additional diseases that may still be embraced in response to this action.  See MPEP 2164.05(a).  
Additionally, for example, in regards to the treatment and prevention of specific cancers, in general, cell culture studies are not considered, in the cancer arts, to be reliably predictive of effects in cancer treatment, in vitro assays cannot easily assess host-tumor and cell-cell interactions that may be important in the malignant state and cannot duplicate the complex conditions of in vivo therapy. This is because characteristics of cultured cell lines generally differ significantly from the characteristics of a primary tumor.  Those of skill in the art recognize that in vitro assays are useful to screen the effects of agents on cells.  However, clinical correlations are generally lacking.  The greatly increased complexity of the in vivo environment as compared with the very narrowly defined and controlled conditions of an in vitro assay does not permit a simple extrapolation of in vitro assays to human therapeutic efficacy with any reasonable degree of predictability.
Further, there is no disclosure regarding how all types of diseases claimed having divers mechanisms are treated or prevented.  Receptor activity is generally unpredictable and a highly structure specific area, and the data provided of is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.  
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.”  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The breadth of the claims
The breadth of the claims 56 and 57 are products for the treatment, both prophylactic and therapeutic (see page 36 of the specification) of any cancer, such as any lung, nead, neck, or pancreatic cancer.   Page 36 of the specification provides that the term “treating” includes therapeutic and prophylactic.  Furthermore, the instant claims cover 'diseases' that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases out of the multitude claimed would be benefited by the administration of the compound of the claims.
The level of the skill in the art
The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  
	Thus, the specification fails to provide sufficient support of the broad use of the compound of the instant claims for the treatment of the various claimed diseases and disorders as a result necessitating one of skill to perform an exhaustive search for which disorders can be treated or prevented by what compounds of the instant claims in order to practice the claimed invention. 
	Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods.  In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which cancers can be treated or prevented by the compound encompassed in the instant claim, with no assurance of success.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 65 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 65, which is dependent upon claim 62, claims 3 specific species.  Only the 2nd species of claim 65 is within formula (II) of claim 62.  The first and third compound of claim 65 is within formula (I) of the elected group.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					4 November 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600